DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 (Group I) in the reply filed on 11/08/2021 is acknowledged. The traversal is on the ground(s) that there is not a serious examination or search burden because the method claims include all of the limitations of the apparatus claim. This is not found persuasive because restriction between a product and process of use requires only that either the product can be used in a materially different process, or the process can be practiced with a materially different product. In the instant case, the product can be used in a materially different process, such as the ultrasonic probe of invention I can be used to heat tissue instead of cutting a treatment target, or can be used in a method wherein the probe is moved in a transverse direction (instead of a longitudinal direction) relative to the longitudinal axis of the probe. As noted in the restriction requirement mailed 09/17/2021, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each group including different classification searches (group I – A61B 17/320068 [which equates to 2,521 search hits]; group II – A61B 17/16 [which equates to 1,331 search hits]). Additionally, the two groups require the use of different search terms (“method”, “contacting”, “applying” not required for the product claims), and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the method and the apparatus are indeed different and burdensome.

                                                                                                                                                                                  Claim Objections
Claims 5-9 objected to because of the following informalities: 
Claims 5 and 6 recite “a position of the edge” ,in lines 11 and 17 respectfully,  which should read “a position of the edge or the plurality of edges” for consistency purposes.
Claim 7 recites “the plurality of edges” , in line 22, which should read “the edge or the plurality of edges” for consistency purposes.
Claims 8 and 9 recite “the sheath” , in lines 20 [pg. 58] and 19 [pg. 59] and respectfully, which should read “the cylindrical sheath” for consistency purposes.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaha et al. (US 20080194999) [hereinafter Yamaha].
Regarding claims 1, 8, and 9, Yamaha discloses an ultrasonic treatment apparatus (20) (Fig. 1)  comprising:
a probe main portion ( probe 42) (Fig. 1) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (24) (para. 0048);
and a treatment portion (44) (Fig. 1) configured to be disposed on a distal side of the probe main portion (42) along a longitudinal axis of the probe main portion (see Fig. 1) (para. 0048), wherein the treatment portion includes first direction surfaces [top/distal-facing surface of each circular step portion) (see annotated Fig. 2C [1]) disposed in a first direction intersecting the longitudinal axis and second direction surfaces that are adjacent to the first direction surfaces and are disposed in a second direction different from the first direction surfaces (see annotated Fig. 2C [2]), the first direction surfaces further includes a plurality of surfaces formed into a staircase shape when being viewed from a distal side of the treatment portion along the longitudinal axis and one or more surfaces formed into a staircase shape when being viewed from a side opposed to the distal side of the treatment portion with respect to the longitudinal axis (see Fig. 2C which illustrates the distal end portion of the probe 42 tapered with the outside diameter decreasing to the distal end side along the proximal direction of the longitudinal axis. The grooves formed into the tapered end form a staircase shape when being viewed from a distal side and a side opposed to the distal side of the treatment portion) (para. 0053), and the second direction surfaces further includes a plurality of surfaces formed into a staircase shape toward the distal side (see annotated Fig. 2C [2]) and one or more surfaces formed into a staircase shape toward the side opposed to the distal side when the treatment portion is viewed from a direction orthogonal to the longitudinal axis (see Fig. 2C [2]) (para. 0053), and a cylindrical sheath (outer tube (54)) (Fig. 1) covers the probe main portion (42) of the ultrasonic probe (20) (Fig. 1) (para. 0050);
and a housing (grip portion (22)) (Fig. 1) supports a proximal portion of the cylindrical sheath (54) and connects a proximal portion of the probe main portion to the ultrasonic transducer (24) (Fig. 1) 
and a transducer unit (tapered horn (36)) (Fig. 1) defined by the ultrasonic transducer (24) that is connected to the proximal portion of the probe main portion along the longitudinal axis (Fig. 1) (para. 0048) and transmits the ultrasonic vibration to a proximal end of the probe main portion of the treatment portion (para. 0048).

    PNG
    media_image1.png
    287
    505
    media_image1.png
    Greyscale

Annotated Fig. 2C [1] of Yamaha

    PNG
    media_image2.png
    385
    505
    media_image2.png
    Greyscale

Annotated Fig. 2C [2] of Yamaha
Regarding claim 2, Yamaha discloses wherein the first direction surfaces (Fig. 2C [1]) and the second direction surfaces (Fig. 2C [2])) are seamlessly continuous [on each circular step] at an outer circumference of the treatment portion [note: that each of these surfaces by itself form a seamless, continuous outer surface in a ring manner, consistent with the instant application [pg. 42 lines 7-8])
Regarding claim 3, Yamaha discloses wherein the second direction surfaces are disposed on an outer circumferential surface of a virtual three-dimensional object in a vicinity of the outer circumferential surface (see Fig. 2C[2] of Yamaha above which highlights the second direction surfaces on the outer circumferential surface) .
Regarding claim 4, Yamaha discloses wherein the treatment portion (44) is formed substantially symmetrically with respect to the longitudinal axis (see Fig. 2C; para. 0053).
Regarding claim 5, Yamaha discloses wherein the treatment portion (44) has  a plurality of edges formed by the first direction surfaces and the second direction surfaces, and the plurality of edges 
Regarding claim 7, Yamaha discloses wherein the treatment portion (44) has a plurality of edges formed by the first direction surfaces and the second direction surfaces (see Figs. 2C [1] and 2C [2]), and the plurality of edges are each formed into a ring shape (para. 0053; Fig. 2C).
Regarding claim 6, consider the embodiment shown in fig. 16b. Yamaha discloses an ultrasonic treatment apparatus (20) (Fig. 1) comprising:
a probe main portion ( probe 42) (Fig. 1) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (24) (para. 0048);
and a treatment portion (44) (Fig. 1) configured to be disposed on a distal side of the probe main portion (42) along a longitudinal axis of the probe main portion (see Fig. 1) (para. 0048), wherein the treatment portion includes first direction surfaces (top/distal-facing surface of each circular cylindrical thick portion (115)) (Fig. 16B) disposed in a first direction intersecting the longitudinal axis (Fig. 16B) and second direction surfaces (lateral, annular surface of each circular cylindrical thick portion (115)) (Fig. 16B)) the that are adjacent to the first direction surfaces and are disposed in a second direction different from the first direction surfaces (see Fig. 16B), the first direction surfaces (top surfaces of each circular cylindrical thick portion (115)) further includes a plurality of surfaces formed into a staircase shape when being viewed from a distal side of the treatment portion along the longitudinal axis (Fig. 16B; para. 0143) and one or more surfaces formed into a staircase shape when being viewed from a side opposed to the distal side of the treatment portion with respect to the longitudinal axis (see Fig. 16B which illustrates the distal end portion of the probe 42 tapered with the outside diameter increasing to the distal end side, forming the staircase shape), and the second 
Further regarding claim 6, Yamaha discloses wherein the treatment portion (44) (Fig. 16B) has a plurality of edges formed by the first direction surfaces [i.e. top surfaces of each circular cylindrical thick portion (115)] and the second direction surfaces [i.e. the lateral surface of each circular cylindrical thick portion (115)], and the plurality of edges are made to get further away from the longitudinal axis as a position of the edge is shifted from a proximal side toward the distal side along the longitudinal axis (see Fig. 16B).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAUREN DUBOSE/               Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771